DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 27 December 2021 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adusumilli et al. US 2018/0068857.

    PNG
    media_image1.png
    512
    629
    media_image1.png
    Greyscale

	Regarding claim 1, Adusumilli et al. Fig. 19 discloses a vertical field effect transistor (VFET) structure comprising: 
a substrate 1206; 
fin structures 1216, 1218 formed on the substrate 1206; 
bottom source/drain regions 1212, 1214 formed on the substrate 1206 between and at opposite sides of lower portions of the fin structures 1216, 1218; and 
shallow trench isolation (STI) structures 1210 formed at sides of the substrate (e.g. upperside surface) and the bottom source/drain regions (e.g. side surface), wherein upper portions of the bottom source/drain regions comprise bottom silicide layers 1502, 1608 each of which has a bar shape.  
Regarding claim 2, Adusumilli et al. Fig. 19 discloses the VFET structure of claim 1, wherein the bottom source/drain regions 1212, 1214 comprise: 
a first bottom source/drain region 1214 formed on the substrate between the lower portions of the fin structures 1216, 1218; and 

Regarding claim 4, Adusumilli et al. Fig. 19 discloses the VFET structure of claim 1, wherein top surfaces of the STI structures 1210 and top surfaces of the upper portions of the bottom source/drain regions 1212, 1214 are substantially coplanar with 12one another. 
Regarding claim 5, Adusumilli et al. Fig. 19 discloses the VFET structure of claim 1, wherein each of the bottom silicide layers 1502 [0077], 1608 [0078] is formed of at least one of cobalt silicide (CoSix), titanium silicide (TiSix) or tungsten silicide (W Six).  
Regarding claim 6, Adusumilli et al. Fig. 19 discloses the VFET structure of claim 1, further comprising top source/drain regions 1234, 1236 formed on the fin structures 1216, 1218, respectively, wherein upper portions of the top source/drain regions comprise top silicide layers 1504, 1606, respectively.
Regarding claim 8, Adusumilli et al. Fig. 19 discloses the VFET structure of claim 6, wherein each of the top silicide layers 1504 [0077], 1606 [0078] is formed of at least one of cobalt silicide (CoSix), titanium silicide (TiSix) and tungsten silicide (WSix).  
Regarding claim 9, Adusumilli et al. Fig. 19 discloses a vertical field effect transistor (VFET) structure comprising: 
a substrate 1206; 

bottom source/drain regions 1212, 1214 formed on the substrate between and at opposite sides of lower portions of the fin structures 1216, 1218; 
shallow trench isolation (STI) structures 1210 formed at sides of the substrate (e.g. upperside surface) and the bottom source/drain regions (e.g. side surface), wherein upper portions of the bottom source/drain regions comprise bottom silicide layers 1502, 1608; and 
top source/drain regions 1234, 1236 formed on the fin structures, respectively, wherein upper portions of the top source/drain regions comprise top silicide layers 1504, 1606, respectively.  

Allowable Subject Matter
Claims 3, 7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  3. The VFET structure of claim 2, wherein the bottom source/drain regions further comprising a third bottom source/drain region formed on the substrate and at a right side of a lower portion of another one of the fin structures, and wherein a top surface of an upper portion of the third bottom source/drain region comprising another one of the bottom silicide layers is substantially coplanar with a top surface of another one of the STI structures facing the substrate and the third bottom source/drain region.  
7. The VFET structure of claim 6, further comprising interlayer dielectric (ILD) layers between and at sides of the fin structures, wherein portions of the top source/drain regions are protruded from the ILD layers, and wherein the top silicide layers cover substantially all outer surfaces of the top source/drain region protruded from the ILD layers.  
10. The VFET structure of claim 9, further comprising interlayer dielectric (ILD) layers between and at sides of the fin structures, wherein portions of the top source/drain regions are protruded from the ILD layers, and wherein the top silicide layers cover substantially all outer surfaces of the top source/drain region protruded from the ILD layers.  
Claims 11-12 depend from claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898